third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 postf-116454-14 uilc date date to cathy a goodson associate area_counsel area from sarah lashley assistant to the branch chief cc fip b04 subject ---------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ----------------------------------------------------- ------------------------- ------------------------------------------------------ ----------------------------------------- partnership -------------------------------- parent llc ----------------------------------- subordinate llcs ------------------------------------------------------------------------------------ ------------------- state ---------- issues whether taxpayer has income and deductions with respect to a deductible reimbursement policy it issued to parent llc postf-116454-14 whether taxpayer will need to recapture its loss reserve balance into income under sec_481 conclusion whether taxpayer is entitled to income and deductions with respect to the deductible reimbursement policy depends on the characteristics of the arrangement regardless of whether taxpayer is entitled to income and deductions or not it is likely that moving from taxpayer’s current method to the appropriate method_of_accounting would be a change in method supporting an adjustment including the loss reserve balance under sec_481 facts through direct and indirect ownership of disregarded entities partnership owns parent llc parent llc owns directly and indirectly several subordinate llcs subordinate llcs all the llcs are single member llcs disregarded for federal_income_tax purposes parent llc provides personnel services to its client companies through subordinate llcs because they provide personnel services for the client companies parent llc and subordinate llcs are the employers of record under state law for the client companies’ employees as one of the personnel services provided to the client companies subordinate llc s provide worker’s compensation insurance to the client companies for which it charges the client companies an additional fee or surcharge as the employer of record parent llc and subordinate llcs are also jointly and severably liable to obtain worker’s compensation insurance for the client companies’ employees parent llc obtains worker’s compensation coverage for the subordinate llcs from a third party insurer under the terms of that policy at the end of a fifty-four month period the insurer calculated a final premium equal to the total amount it paid to cover the deductible parent llc was liable for the excess of the final premium over its initial premium deposit premium deficiency parent llc owns of taxpayer a state non-life insurance_company that files an 1120pc parent llc purchased a deductible reimbursement policy from taxpayer that covered the premium deficiency and protected the subordinate llcs against the risk of loss for payments it may owe to the third party insurer parent llc’s policy is taxpayer’s only business partnership deducted the amount parent llc paid taxpayer for the deductible reimbursement policy the service proposes to disallow partnership’s deduction postf-116454-14 law and analysis in a cca issued to sb_se on date the national_office advised that taxpayer was not an insurance_company for federal_income_tax purposes sec_446 and the related regulation provide the general rules for methods_of_accounting the term method_of_accounting includes not only the overall_method_of_accounting of the taxpayer but also the accounting treatment of any material_item a material_item involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 and sec_1_446-1 a change in method_of_accounting does not include adjustments of any item that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction sec_1_446-1 therefore a practice that permanently changes the taxpayer's lifetime income not merely a change in the timing of income is not a change in method_of_accounting rev_proc 1991_1_cb_566 sec_3 sec_481 and the related regulations provide the adjustments rules to prevent amounts from being duplicated or omitted due to the change in accounting_method in limited circumstances where an arrangement purporting to be insurance is not insurance for federal_income_tax purposes the arrangement may still support a deduction under sec_162 as an ordinary and necessary business_expense for the parent’s payment of the premium and inclusion of the amount of the premium in the captive’s income under sec_61 any losses paid_by the captive in that case would be deductible to the captive when paid and not before because as stated in revrul_2007_47 2007_30_irb_127 i f an arrangement is not an insurance contact no reserves are permitted for unearned premiums or for discounted_unpaid_losses with respect to the arrangement whether taxpayer is entitled to income and deductions with respect to the arrangement will depend on the characteristics of the arrangement as described in revrul_2005_40 2005_2_cb_4 i n order to determine the nature of an arrangement for federal_income_tax purposes it is necessary to consider all the facts and circumstances in a particular case including not only the terms of the arrangement but also the entire course of conduct of the parties to support income and deductions to taxpayer we would consider among other things whether taxpayer is regulated by the state as an insurance_company the particular arrangement qualifies as insurance under the state law taxpayer is adequately capitalized the premium is set under customary insurance industry rating formulas the parent has not expressly guaranteed the obligations of the captive and that the documentation underlying the arrangement supports characterization of the arrangement as providing income and deductions for taxpayer postf-116454-14 whether taxpayer is entitled to income and deductions or not we believe it likely that moving from taxpayer’s current method to the appropriate method_of_accounting would be a change in method supporting an adjustment including the loss reserve balance under sec_481 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call sharon y horn at if you have any further questions
